RONALD G. WONDEL, NORMA J. WONDEL,                )
and BETTIE J. HUNNIUS,                            )
                                                  )
      Petitioners-Appellants/Cross-Respondents, 1 )
                                                  )
      and                                         )                 Nos. SD35323, 35324,
                                                  )                 35337, 35338
JAMES BROCK CHARTER IV and STEPHANIE )
CONNELL,                                          )                 Filed: February 26, 2021
                                                  )
      Intervenors/Third Party Plaintiffs-         )
      Appellants/Cross-Respondents,               )
                                                  )
      vs.                                         )
                                                  )
CAMDEN COUNTY COMMISSION and GREG )
HASTY, BEVERLY THOMAS, DON WILLIAMS,)
                                                  )
      Respondents/Defendants-Respondents/         )
                        2
      Cross-Appellants,                           )
                                                  )
      and                                         )
                                                  )
CLARK DEVELOPMENT COMPANY, INC.                   )
and ELLIS CLARK, TRUSTEE,                         )

1
 Petitioners in these appeals originally included Calvin E. Hunnius and Marshall Peterson. Mr. Hunnius
died on November 10, 2019, and Mr. Peterson died on January 20, 2020. Their appeals were dismissed on
July 29, 2020.
2
  Respondent/Defendant commissioners in these appeals originally included Cliff Luber. Mr. Luber ceased
to be a commissioner and, on August 10, 2020, commissioner Don Williams was substituted in place of Mr.
Luber pursuant to Rule 52.13(d).


                                                  1
                                                               )
         Respondents/Defendants-Respondents/                   )
         Cross-Appellants, 3                                   )
                                                               )
and THOMAS J. TANNER,                                          )
                                                               )
         Respondent/Defendant-Respondent. 4                    )

            APPEAL FROM THE CIRCUIT COURT OF CAMDEN COUNTY

                            Honorable Robert M. Liston, Senior Judge

AFFIRMED

         These appeals are appeals and cross appeals from a decision of the trial court that

reversed and remanded back to the Camden County Commission (the “Commission”) its

decisions to vacate under section 71.270 undeveloped roadways and common areas

shown on the plat of Purvis View subdivision – which subdivision was in Camden

County outside the limits of any incorporated municipality. 5

                                Facts and Procedural Background

                Relevant Proceedings Before the Camden County Commission

         By letter dated August 22, 2011, counsel, Gregory D. Williams, forwarded to the

Camden County Clerk a “Petition for Vacation of Roadway and Unplatted Common

Area” in “Purvis View Subdivision,” and requested that the “matter” be “set” “for

hearing on October 3, 2011, at 10:00am [sic].” In the petition, Mr. Williams identified

petitioners as Clark Development Company, Inc., Nancy J. Clark, Trustee, and James H.

3
 Respondents/Defendants in these appeals originally included Nancy J. Clark, Trustee. Ms. Clark died on
July 20, 2020, and Ellis Clark, Trustee, was substituted for Nancy J. Clark, Trustee, on August 10, 2020.
4
  Thomas J. Tanner, who lived in Kansas, acknowledged on October 5, 2016, receipt of a summons and
petition in the trial court. Although named as a respondent/defendant before the trial court, the record does
not show any further participation by Mr. Tanner in the lawsuit in the trial court. Mr. Tanner did not appeal
from the trial court’s judgment, and did not participate in these appeals.
5
 Unless otherwise indicated, all section references are to RSMo 2000, and all rule references are to
Missouri Court Rules (2020).


                                                     2
Tanner, 6 and represented that he was attorney for these persons. The petition sought to

vacate “various undeveloped roadways and common areas shown on the [p]lat of Purvis

View Subdivision” and “[a]djoining [p]etitioners [sic] land” pursuant to section 71.270.

                               The Commission’s October 2011 Term

           Publication of notice in a newspaper occurred on September 7, 2011, and gave

notice that the petition was set for hearing on October 3, 2011 at 10 a.m. before the

Commission “at which time interested parties in said subdivision may appear and show

cause why” the petition should not be granted. The petition was “tabled” at the October

3, 2011 hearing.

                               The Commission’s January 2012 Term

           The petition was “tabled” at a hearing on January 10, 2012.

                                 The Commission’s April 2012 Term

           A second publication of notice in a newspaper occurred on March 21, 2012, and

gave notice that the petition was set for hearing twelve days later on April 2, 2012 at 10

a.m. before the Commission “at which time interested parties in said subdivision may

appear and show cause why” the petition should not be granted. The Commission then

“t[oo]k[] up” the petition on April 2, 2012 during the Commission’s April term, and

entered an order vacating the “roadways and unplatted common areas” as requested in the

petition. There is no indication in the record that any person (other than Mr. Williams)

interested in the petition appeared at any of these hearings before the Commission. On

April 17, 2012, the Commission held an “informal meeting” with Ronald and Norma

Wondel “to discuss [these individuals’] objections to” the vacation on April 2, 2012.


6
    James H. Tanner appears to have died previously on October 21, 2010.



                                                     3
                                The Commission’s July 2012 Term

         On June 21, 2012, Mr. Wondel signed a request that the Commission “set aside”

its April 2, 2012 order on the grounds that “posting requirements” for the order were not

fulfilled, and “required signatures” necessary to support the order “were not obtained.”

On July 12, 2012, Mr. Wondel’s request was granted. 7 The record does not reflect notice

to any person by publication, posting or otherwise that the Commission would take up

Mr. Wondel’s request at the July 12, 2012 hearing before the Commission, and does not

reflect the presence of any interested person at the July 12 hearing.

                                The Commission’s April 2015 Term

         On April 27, 2015, 8 the Commission “t[oo]k[] up” Marshall L. Peterson and

James O’Brien’s request that the Commission “reconsider its prior Order vacating certain

roadways in Purvis View Subdivision.” 9 After setting forth a number of findings of fact

and conclusions of law, the order declared that the Commission’s “actions” on July 12,

2012 “were without jurisdiction, and are null, void and without legal effect,” and the

Commission’s order “on April 2, 2012 was a valid, legal and binding determination of

this Commission and remains in full force and effect.” The order recites that Mr.

Peterson, Mr. O’Brien, and Ellis Clark, corporate representative of Clark Development

Company, Inc., were present for the “open session” of the Commission. The record does

not reflect notice to any person by publication, posting or otherwise that the Commission

7
  The record does not show any order by the Commission setting aside its previous April 2, 2012 order, but
a copy of Mr. Wondel’s request that was signed by two of the three commissioners appears to have been
filed with the recorder of deeds.
8
  Minutes for April 27, 2015 reflect that the Commission “met with” Marshall Peterson and Ellis Clark but
“no official action” was taken. Minutes for a hearing on May 29, 2015 during the Commission’s April
term appear to reflect the action memorialized in the order.
9
 Neither Mr. Peterson nor Mr. O’Brien are a party on appeal as both are deceased and, as stated earlier, the
appeal was dismissed as to decedent Peterson. They are named for clarification of factual events only.


                                                     4
would take up Messrs. Peterson and O’Brien’s request at the Commission’s April 27,

2015 “open session.”

         The Appellants/Cross-Respondents in these appeals are Wondel et al. and Charter

et al. (designated in this opinion as “Relators” and “Intervenors,” respectively, based on

their roles before the trial court). Relators and Intervenors brought this suit in the trial

court requesting relief from the Commission’s decisions on multiple theories:

                     Brief Summary of Relators’ Remaining Legal Theories

         •   Count I – Claim for judicial review of the Commission’s order in April or
             May 2015 under the Missouri Administrative Procedure Act (“MAPA”) either
             as a contested case or as a noncontested case, and requesting that the order be
             reversed.
         •   Count II – Request for a writ of mandamus under section 536.150 setting
             aside the Commission’s order.
         •   Count III – Claim for declaratory and injunctive relief under section 536.150
             including prohibiting vacation in the future.
         •   Count IV – Claim for declaratory relief on the theory the vacation at issue was
             an inverse condemnation. 10

Brief Summary of Intervenors’ Theories (From Second Amended Petition as Amended by
                                   Interlineation)

         •   Count I (against all defendants) – Claim for judicial review of the
             Commission’s order in April 2012 and order in April or May 2015 under the
             MAPA on the basis the orders were entered in contested cases, and should be
             set aside.
         •   Count II (against the Clark defendants and Thomas J. Tanner) – Claim for
             declaratory relief quieting title to the vacated roadways and unplatted common
             areas.
         •   Counts III and IV (against the Clark defendants and Thomas J. Tanner) –
             Claim for declaratory relief under two separate statutes setting aside the two
             orders.
         •   Count V (against the Clark defendants and Thomas J. Tanner) – Claim for an
             easement as “a way of strict necessity.”



10
  Relators’ first amended petition also included a Count V claiming negligent misrepresentation that
Relators dismissed in December 2016 as to all defendants other than Camden County, and that the trial
court dismissed in January 2017 as to the remaining defendants. Relators do not challenge the trial court’s
dismissal of Count V in this appeal, and we do not reference the count further.


                                                     5
         •   Count VI (against all defendants) – Claim for a writ of mandamus ordering
             the Commission to set aside all prior orders vacating roadways and unplatted
             common areas within Purvis View subdivision.

         Relators and Intervenors prevailed in their request for remand to the Commission

because of “the failure of the County Commission to provide proper notice and to

conduct the hearing into the issue in the manner provided in the cited statute.” However,

the trial court also held that Relators and Intervenors had “failed to show irreparable harm

sufficient to justify the Declaratory Judgment or sufficient significant harm to justify

issuance of the Permanent Writ of Mandamus.” Despite prevailing on their claim that the

Commission failed to provide proper notice and a proper hearing, Relators and

Intervenors sought further declaratory and injunctive relief to prevent the Commission

from entering any orders vacating the roadways at any time in the future.

         We affirm the judgment remanding the vacation of the roadways and public areas

to the Commission for further consideration. In light of the fact the trial court denied a

writ of mandamus and declaratory relief because Relators and Intervenors failed to prove

sufficient harm, the trial court did not err in denying Relators’ 11 and Intervenors’ claims

for declaratory and injunctive relief prohibiting the vacation of the roadways at any time

in the future.

                   Summary of Cross-Appellants’ Remaining Legal Theories

         The Respondents/Cross-Appellants in these appeals are the Commission and its

three commissioners, and the original parties who sought to have the roadways and

common areas vacated (Clark Development Company, Inc. and Ellis Clark, Trustee).



11
  Relators, the Wondels and Ms. Hunnius, also contend before us that the trial court erred in dismissing
before trial their claim for inverse condemnation; however, because there is no taking of their property by
any governmental authority at this time there can be no suit for a “taking.”


                                                     6
These parties are designated in this opinion as “Defendants” based on their roles before

the trial court. In two points, Defendant Commission contends:

       •   that a notice by publication on September 7, 2011 was sufficient under section
           71.270 as the proceedings before the Commission were noncontested cases;
           and
       •   The Commission further claims that the trial court erred in reviewing the
           proceedings before the Commission as contested cases under section 536.140.

Although we conclude that the proceedings before the Commission were noncontested

cases because resolution of that issue is necessary to determine our standard of review

and whether we review the trial court’s amended judgment or the Commission’s

decisions, we believe the Commission waived this claim because at trial the Commission

took the position a number of times that the proceedings were contested cases.

       In three points, Defendants Clark Development Company, Inc. and Ellis Clark,

Trustee, assert notice by publication on September 7, 2011 was sufficient under section

71.270, and the proceedings before the Commission were contested cases, therefore, a

statute of limitations under section 536.110 barred relief. We disagree that the

proceedings before the Commission were “contested” cases and that there was sufficient

notice by publication on September 7, 2011.




                                              7
                                         Standard of Review

          Relevant Proceedings Before the Commission Were Noncontested Cases

        To address the parties’ contentions, 12 we must first determine whether the

proceedings before the Commission were noncontested cases or contested cases under the

Missouri Administrative Procedure Act because that determination then will govern our

standard of review and tell us whether we are reviewing the decisions of the Commission

or the amended judgment of the trial court. We believe the proceedings before the

Commission in this matter were noncontested cases under our Supreme Court’s decision

in City of Valley Park v. Armstrong, 273 S.W.3d 504 (Mo. banc 2009). As a result,

Relators and Intervenors properly sought to contest under section 536.150 the

Commission’s actions in vacating “various undeveloped roadways and common areas

shown on the [p]lat of Purvis View Subdivision” pursuant to section 71.270.

        “The Missouri Administrative Procedure Act provides for two types of cases:

contested cases and non-contested cases.” Furlong Companies, Inc. v. City of Kansas

City, 189 S.W.3d 157, 165 (Mo. banc 2006); see also section 49.230 (“Appeals from the

decisions, findings and orders of county commissions shall be conducted under the

provisions of chapter 536,” which is the Missouri Administrative Procedure Act.).

Further, in City of Valley Park, our Supreme Court observed the following in the course


12
  At trial in June 2017, Relators and Intervenors asserted alternative theories some of which rested on the
proceedings before the Commission being characterized as noncontested cases under the MAPA, and some
of which rested on the proceedings before the Commission being contested cases under the MAPA.
         Defendants Clark took the position at trial that the proceedings before the Commission were
contested cases under sections 536.100 through 536.140, and only the Commission’s third order (in April
or May 2015) was appealed to the circuit court timely under section 536.110 (i.e., within thirty days after
the order). Defendants Clark also sought and were granted a continuing objection to the introduction of
evidence not included in the record created before the Commission on the theory that the trial court could
only consider the record before the Commission in reviewing a contested case.
         Defendant Commission also took a position at trial that the proceedings before the Commission
were contested cases.


                                                     8
of holding that a proceeding before a boundary commission to consider the annexation of

a park pursuant to section 72.403 was a noncontested case:

               The classification of a case as “contested” or “noncontested” is
       determined as a matter of law. Cade v. State, 990 S.W.2d 32, 36
       (Mo.App.1999). As noted in Furlong Companies, Inc. v. City of Kansas
       City, 189 S.W.3d 157, 165 (Mo. banc 2006):

                      Contested case review is controlled by sections
              536.100 to 536.140. Contested cases provide the parties
              with an opportunity for a formal hearing with the
              presentation of evidence, including sworn testimony of
              witnesses and cross-examination of witnesses, and require
              written findings of fact and conclusions of law. Hagely v.
              Board of Education of the Webster Groves School District,
              841 S.W.2d 663, 668 (Mo. banc 1992). The review of a
              contested case is a review by the trial court of the record
              created before the administrative body. Section 536.140.
              The trial court's decision upon such review is appealable,
              but the appellate court also looks back to the record created
              before the administrative body. City of Cabool v. Missouri
              State Board of Mediation, 689 S.W.2d 51, 53 (Mo. banc
              1985).
                      Non-contested cases do not require formal
              proceedings or hearings before the administrative body.
              Farmer's Bank of Antonia v. Kostman, 577 S.W.2d 915,
              921 (Mo.App. 1979). As such, there is no record required
              for review. Phipps v. School District of Kansas City, 645
              S.W.2d 91, 94–95 (Mo.App.1982). In the review of a non-
              contested decision, the circuit court does not review the
              administrative record, but hears evidence, determines facts,
              and adjudges the validity of the agency decision. Id.
              Under the procedures of section 536.150, the circuit court
              conducts such a hearing as an original action. Id. at 96;
              section 536.150.1.
                      In either a contested or a non-contested case the
              private litigant is entitled to challenge the governmental
              agency's decision. The difference is simply that in a
              contested case the private litigant must try his or her case
              before the agency, and judicial review is on the record of
              that administrative trial, whereas in a non-contested case
              the private litigant tries his or her case to the court.
              Depending upon the circumstances, this difference may
              result in procedural advantages or disadvantages to the




                                           9
               parties, but in either situation, the litigant is entitled to
               develop an evidentiary record in one forum or another.

               ....

               The key to the classification of a case as contested or noncontested
       is the requirement of a hearing. Cade at 36. The term “hearing,” as used
       in section 536.010(2)[] means a proceeding at which a “measure of
       procedural formality” is followed. Hagely v. Board of Educ. of Webster
       Groves School Dist., 841 S.W.2d 663, 668 (Mo. banc 1992). Procedural
       formalities in contested cases generally include: notice of the issues
       (section 536.067); oral evidence taken upon oath or affirmation and the
       cross-examination of witnesses (section 536.070); the making of a record
       (section 536.070); adherence to evidentiary rules (section 536.070); and
       written decisions including findings of fact and conclusions of law
       (section 536.090). Id.
               In determining if a hearing comports with these formalities, the
       statute requiring the hearing is examined.

City of Valley Park, 273 S.W.3d at 506-07 (footnote omitted). Further, in determining

whether a hearing with a measure of procedural formality is required, the issue is whether

a sufficient hearing was required by law not whether the agency actually conducted a

sufficient hearing. See Ard v. Shannon County Commission, 424 S.W.3d 468, 472 &

n.3 (Mo.App. S.D. 2014) (issue is whether a hearing was required by law not whether a

hearing actually was conducted).

       In City of Valley Park, the operative statute, section 72.403, required much more

than section 71.270. Section 72.403 required (1) written notice to certain persons in

addition to notice by publication, (2) a public hearing, (3) that, at the public hearing, “any

. . . interested person” “may also present evidence,” and (4) the boundary commission

“shall approve the [proposed boundary change] if it finds” certain things after considering

eleven factors. City of Valley Park, 273 S.W.3d at 507-09. However, the statute did not

require “testimony upon oath or affirmation,” “cross-examination of witnesses,” and

“formal adherence to procedural rules of evidence.” Id. at 507. Our Supreme Court held



                                             10
that the proceeding before the boundary commission under section 72.403 was a

noncontested case. Id.

         Similarly, section 71.270 did not require testimony under oath, cross-examination

of witnesses, or adherence to rules of evidence. Section 71.270 also did not require the

making of a record. 13 As a result, we believe the proceedings before the Commission in

April 2012, July 2012, and April or May 2015 with respect to the vacation (or not) of

undeveloped roads and common areas in Purvis View subdivision were noncontested

cases.

         Based on that conclusion:

                 The standard of judicial review of noncontested cases is governed
         by section 536.150. THF Chesterfield North Development, L.L.C. v. City
         of Chesterfield, 106 S.W.3d 13, 18 (Mo.App.2003). The circuit court does
         not review the record for competent and substantial evidence, but instead
         conducts a de novo review in which it hears evidence on the merits, makes
         a record, determines the facts and decides whether the agency’s decision is
         unconstitutional, unlawful, unreasonable, arbitrary, capricious or
         otherwise involves an abuse of discretion. Id. The circuit court does not
         defer to facts found or credibility assessed by the agency and need not
         conform doubtful evidence to the agency’s decision. Cade [v. State, 990
         S.W.2d 32,] 37 [(Mo.App. 1999)]. The circuit court in a noncontested
         case acts to determine the evidence and give judgment from that evidence.
         Id.

City of Valley Park, 273 S.W.3d at 508. In turn:

         We review the judgment of the circuit court, rather than the decision of the
         administrative agency. [State ex rel. Christian Health Care of Springfield,
         Inc. v. Missouri Dept. of Health and Senior Services, 229 S.W.3d 270, 275
         (Mo.App. 2007)]. An appellate court “reviews the circuit court’s
         judgment to determine whether its finding that the agency decision was or
         was not unconstitutional, unlawful, unreasonable, arbitrary, capricious, or

13
   Even if section 422.1.d of the Camden County Unified Land-Use Code applied to the vacation of platted
but undeveloped roads (i.e., a “road of record) under section 422.1.a as well as the vacation of other
portions of a “subdivision plat” (e.g., a common area) and required the Commission to make specific
findings as argued by Intervenors, that would not convert the proceedings before the Commission under
section 71.270 into a contested case because there still would be no statutory requirement for testimony
under oath, cross-examination, adherence to rules of evidence, or making a record.


                                                   11
         the product of an abuse of discretion rests on substantial evidence and
         correctly declares and applies the law.” Missouri Nat. Educ. Ass'n v.
         Missouri State Bd. of Educ., 34 S.W.3d 266, 275 (Mo.App.2000). This
         standard requires an appellate court to accept the trial court’s credibility
         determinations and view the evidence in the light most favorable to the
         judgment, while disregarding all contrary evidence and permissible
         inferences. State ex rel. Koster v. Morningland of the Ozarks, LLC, 384
         S.W.3d 346, 350 (Mo.App. 2012).

Ard, 424 S.W.3d at 473. Of course, a basic precept is that “no evidence is needed to find

against the party who bore the burden of proof or to uphold that decision on appeal.”

Beaman v. Lowe’s Home Centers, Inc., 601 S.W.3d 330, 331 (Mo.App. S.D. 2020).

                                     Proceedings in Trial Court

                                          Relevant Pleadings

         In June 2015, Ronald G. and Norma J. Wondel, Marshall Peterson, and Calvin E.

and Bettie J. Hunnius (collectively “Relators” before the trial court) filed a petition for a

writ of mandamus against the Camden County Commission, its three commissioners in

their official capacity, and Clark Development Co. Inc. Thereafter, in January 2016,

James Charter IV and Stephanie Connell (collectively “Intervenors” before the trial

court) filed a petition in intervention for a writ of mandamus against the same defendants.

Relators and Intervenors subsequently added Nancy J. Clark, Trustee, and Thomas J.

Tanner (successor to James H. Tanner) as defendants (we refer to the defendants

collectively as “Defendants” before the trial court).

                                     Relators’ Pleadings at Trial

         With the exception of Count IV that was dismissed before trial, 14 Relators went to

trial on their first amended petition filed July 27, 2016, which asserted four claims:


14
   Relators dismissed Count IV in December 2016 as to all defendants other than Camden County, and the
trial court dismissed Count IV in January 2017 as to the remaining defendants. Relators challenge the trial
court’s dismissal of Count IV in these appeals.


                                                    12
       •   Count I – a claim that Relators are entitled to judicial review of the
           Commission’s order purporting to reflect action taken on April 27, 2015 on
           the basis that the order was entered either in a contested case under sections
           536.100 through 536.140, or in a noncontested case under section 536.150,
           and, in either event, that the order should be reversed.
       •   Count II – a request for a writ of mandamus pursuant to section 536.150
           “set[ting] aside” the Commission’s purported April 27, 2015 order.
       •   Count III – a claim for declaratory and injunctive relief pursuant to section
           536.150 and the statutes and rules relating to declaratory judgments and
           injunctions, and a declaration that the “roadways at issue” “be open and not
           vacated” and an injunction “prohibiting any respondent from closing the
           same.”
       •   Count IV – a claim for “declaratory relief” that the Commission “be denied
           ability to vacate the roadways and unplatted common area” at issue on the
           theory that the vacation “operat[ed] as a regulatory taking without just
           compensation” (i.e., an inverse condemnation).

                             Intervenors’ Pleadings at Trial

       Intervenors went to trial on a second amended petition (as amended by

interlineation) filed on June 2, 2017. In their second amended petition, Intervenors

asserted six claims:

       •   Count I (against all Defendants) – a claim for judicial review of the
           Commission’s April 2, 2012 and purported April 27, 2015 orders pursuant to
           sections 536.100 through 536.140 on the basis the orders were entered in a
           contested case or cases, and requesting that the two orders be set aside and the
           vacated “roadways and unplatted common areas” be returned to their pre-
           vacation condition.
       •   Count II (against Clark Development Co. Inc., Nancy Clark, and Thomas J.
           Tanner) – a claim for a declaratory judgment pursuant to section 527.150
           (suits to determine interest and quiet title) setting aside the two orders and
           quieting title, and requiring the vacated “roadways and unplatted common
           areas” be returned to their pre-vacation condition.
       •   Count III (against Clark Development Co. Inc., Nancy Clark, and Thomas J.
           Tanner) – a claim for a declaratory judgment pursuant to section 527.020
           (power to construe) setting aside the two orders, and requiring the vacated
           “roadways and unplatted common areas” be returned to their pre-vacation
           condition.
       •   Count IV (against Clark Development Co. Inc., Nancy Clark, and Thomas J.
           Tanner) – a claim for declaratory judgment pursuant to section 527.050
           (enumeration of specific powers does not limit general powers) setting aside
           the two orders, and requiring the vacated “roadways and unplatted common
           areas” be returned to their pre-vacation condition.


                                            13
        •   Count V (against Clark Development Co. Inc., Nancy Clark, and Thomas J.
            Tanner) – a claim for a judgment pursuant to section 228.342 (establishing or
            widening a private road where the private road “is a way of strict necessity”)
            granting Intervenors authority to use one of the vacated roadways. In a
            scrivener’s error, the trial court indicated in its amended judgment that the
            parties agreed to reserve Intervenors’ “statutory easement” count (i.e., Count
            V). The trial court, on September 27, 2017, after trial, specifically dismissed
            Count V of Intervenors’ second amended petition (as amended by
            interlineation) without prejudice when Intervenors “advised” the count “may
            be dismissed.” No party challenges the record’s accuracy in showing the trial
            court’s action on September 27, 2017. As a result, Relators’ and Intervenors’
            claim before us that the trial court’s amended judgment is not final because
            the amended judgment does not resolve Intervenors’ Count V is rejected. 15
        •   Count VI (against all Defendants) – a claim for a writ of mandamus ordering
            the Commission to “once and forever vacat[e] all prior orders” that vacated
            “roadways and unplatted common areas located within Purvis View
            Subdivision.”

                             The Trial Court’s Amended Judgment

        In an amended judgment entered on December 5, 2017, the trial court (1) ruled

that the Commission’s order issued on April 2, 2012 and the Commission’s order

purporting to reflect action taken on April 27, 2015 were “void as to the roadways and

public areas” at issue “due to the failure of [the] Commission to provide the procedures

required by Section 71.270,” and are vacated; (2) ruled that the “record” does “not

adequately support[]” a finding that the Commission’s actions were “arbitrary;” and (3)

denied a writ of mandamus and vacated a temporary writ previously entered; (4) denied

the “Counts” requesting declaratory judgment; and (5) denied all other claims not

“expressly addressed.”

        The amended judgment also contains the following findings of fact and

conclusions of law: (1) Section 71.270 applies even though “the dedication of the

subdivision is to the use of the lot owners of the subdivision rather than the general


15
  Appellants’/Cross-Respondents’ Motion to Dismiss the Appeal, which raised the same issue and was
taken with the case, is likewise denied.


                                                 14
public.” (2) Section 71.270 “requires a full 15 day[s] notice.” (3) The failure to give the

notice required under section 71.270 “invalidates” the Commission’s order on April 2,

2012 and the order that purports to reflect the Commission’s actions on April 27, 2015. 16

“[The September 2011 notice] was a notice of more than 15 days before the term in

which the matter was first taken up, and tabled, by the Commission. . . . The September

notice did not result in a determination of the question and the matter was taken up in the

following term of the Commission. . . . [T]he Court finds and believes that Section

71.270 . . . applies to the term of the Commission in which the order is ‘presented’ for

consideration and no notice of sufficient length was [made] prior to the April 2012

term[.] . . . The notice made in September, 2011 pertained to a consideration in a different

term than the term in which it was actually presented for consideration. The record of the

Commission does not detail that the road vacation issue was actually presented for

determination in October[.] . . . Notice of consideration of the matter in the April 2012

[sic] is believed to have been required.” (4) The parties did not challenge whether section

71.270 is constitutional, and the “police power of the state to regulate the private roads . .

. was not made an issue in the pleadings . . ., and was, therefore, not considered by” the

trial court. (5) Although not directly stated, the trial court appears to have determined

that the proceedings before the Commission under section 71.270 were a “contested

case.” (6) The trial court denied the issuance of a permanent writ of mandamus because

Plaintiffs 17 failed to meet their burden to show “great injury[.] . . . Plaintiffs have the

burden of proving sufficient harm to the Court’s satisfaction. The Court does not believe



 The trial court believed the validity of the Commission’s actions on July 12, 2012 was “not before the
16

Court.”
17
     Early in the amended judgment, the trial court defined “Plaintiffs” as including Relators and Intervenors.


                                                       15
the record sufficient to justify the issuance of the permanent Writ requested.” (7) The

amended judgment was rendered solely against the Commission and its commissioners.

“No allegation of liability has been adequately established against Defendants Clark. The

Judgments herein entered are solely for the failure of the County Commission to provide

proper notice and to conduct the hearing into the issue in the manner provided in the cited

statute. The Plaintiffs have failed to show irreparable harm sufficient to justify the

Declaratory Judgment or sufficient significant harm to justify issuance of the Permanent

Writ of Mandamus.”

                                                    Analysis

           As noted above,

           We review the judgment of the circuit court, rather than the decision of the
           administrative agency. An appellate court “reviews the circuit court’s
           judgment to determine whether its finding that the agency decision was or
           was not unconstitutional, unlawful, unreasonable, arbitrary, capricious, or
           the product of an abuse of discretion rests on substantial evidence and
           correctly declares and applies the law.

Ard, 424 S.W.3d at 473 (internal citations omitted).

           Defendants 18 challenge the trial court’s ruling that the Commission’s order issued

on April 2, 2012 and the Commission’s order regarding actions taken on April 27, 2015

failed to follow proper procedure in holding hearings. The trial court basically placed the

parties in the position they were in prior to the initial petition to vacate the roadways.

Relators 19 and Intervenors collectively challenge the trial court’s rulings denying the

additional relief sought in Plaintiffs first amended petition, and in Intervenors’ second

amended petition (as amended by interlineation).

18
     Thomas J. Tanner is an exception as he is not participating in this appeal.

 Those whose appeals have not been dismissed, i.e., Ronald G. and Norma J. Wondel, and Bettie J.
19

Hunnius.


                                                        16
 The Trial Court Properly Concluded That the Notice Provision of Section 71.270 Was
 Specific to a Term of the Commission with the Result That the Commission’s Actions in
         April 2012, July 2012 and April or May 2015 Were Unlawful and Void

       The Commission had four terms each year “commencing on the first Mondays in

January, April, July, and October.” Section 49.170, RSMo Cum.Supp. 2003. Under

section 71.270.1, the Commission “upon petition of” certain land owners “may vacate the

streets, alleys, roads, public easements, public square or common or part of either”

“marked on the recorded plat of [a] subdivision” that lies “outside the limits of any

incorporated town, village or city.”

       Under section 71.270.2, “[n]o such vacation shall be ordered until proof shall be

made to the commission of [notice by publication or posting], at least fifteen days prior to

the term of the commission at which such petition shall be presented, that application

would be made at that term of the commission for the [proposed] vacation[.]” (Emphasis

added.) Although a panel of our Supreme Court in Rose v. Kansas City & G.A. Ry. Co.,

30 S.W. 518, 520 (Mo. 1895), indicated that adjournments within a county court’s (the

predecessor to our current county commissions) regular, three-month term beginning in

May “were but continuances of the regular May term,” we do not believe that rule applies

to new terms of the Commission. We believe that the phrase “at that term of the

commission” makes the required notice specific to each term of the Commission at which

the petition is “presented” or application is “made.”

       From its minutes and April 2012 order, the Commission appears to have

interpreted the notice required under 71.270.2 consistently with our interpretation. The

minutes from the Commission’s October 3, 2011 “meeting” state “[t]his was the first time

for this petition to be presented” and the petition was “table[d]”; the minutes from the




                                            17
January 10, 2012 “meeting” state a motion to “table the request for vacation” “passed”;

the minutes from the April 2, 2012 “meeting” state a motion to “accept the petition for

vacation as presented” “passed”; and the Commission’s April 2 order recites notice for

the April 2 “public hearing”; however, the notice was defective for the April 2, 2012

hearing because it was given on March 21, 2012, which was less than fifteen days before

April 2, 2012.

        Because the notice required under section 71.270 is specific to a term of the

Commission and the notice was defective for the Commission’s order on April 2, 2012

since only twelve days notice was given rather fifteen days, the Commission’s April 2,

2012 order was unlawful and “void.” See Evans v. Andres, 42 S.W.2d 32, 34 (Mo.App.

Spfld.D. 1931) (failure to give the required notice renders a county court’s order “null

and void” because the notice is “jurisdictional” for the county court). The record does

not reveal any notice for the Commission’s July 12, 2012 and April or May 2015 actions

with the result that those actions also were unlawful and void.

   The Trial Court Properly Denied Relators’ and Intervenors’ Requested Additional
                 Mandamus, Declaratory, Injunctive and Other Relief

        The trial court properly denied Relators’ and Intervenors’ requested additional

relief. Some of the additional relief requested was based on Relators’ and Intervenors’

theory that the proceedings before the Commission were contested cases. Denial of that

relief was proper because the proceedings before the Commission were noncontested

cases. The trial court found that Relators and Intervenors failed to meet their burden of

proof to establish their right to the additional relief sought in mandamus, declaratory and

injunctive causes of action. As the parties with the burden of proof as to these theories in

their original suit in the trial court, no evidence was necessary for the trial court to find



                                              18
against them on that basis or for us to uphold the trial court’s decision on appeal. As

previously mentioned, we also reject (1) Relators’ claim for inverse condemnation since

at this time there is no taking of Relators’ property by any governmental authority; and

(2) Relators’ and Intervenors’ claim that the trial court’s amended judgement is not a

final judgment because it does not resolve Intervenors’ claim for an easement of “strict

necessity” because the trial court dismissed that claim after trial with Intervenors’

agreement. In light of the trial court’s denial of a writ of mandamus and declaratory

relief because Relators and Intervenors failed to prove sufficient harm, the trial court did

not err in denying Relators’ and Intervenors’ claims for declaratory and injunctive relief

prohibiting the vacation at any time in the future of the undeveloped roadways at issue.

       The trial court’s judgment is affirmed.


Nancy Steffen Rahmeyer, P.J. – Opinion Author

William W. Francis, Jr., J. – Concurs

Daniel E. Scott, S.J. – Concurs




                                             19